Brown, J.
(dissenting, with whom Goodman, J., joins). I concur in my brother’s dissent for the reasons given therein. The 1955 amendment to G. L. c. 127, § 129, St. 1955, c. 770, § 66, was intended by the Legislature to give prison officials more flexibility in disciplining prisoners. Construing G. L. c. 127, § 83B, in harmony with G. L. c. 127, § 129 (Gregoire, petitioner, 355 Mass. 399, 400 [1969]), it is our view that whether the prisoner had his good time taken away under either § 83B or § 129, the Commissioner must have the same discretion to partially or fully restore the good time. This more humane approach (see Brown v. Commissioner of Correction, 336 Mass. 718, 721 [1958]) would have the salubrious effect of providing greater incentive for good behavior on the prisoner’s part while still providing á sufficient deterrent for escape. See Wood v. Commissioner of Correction, 363 Mass. 79, 83 (1973).